Citation Nr: 1505649	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for heart disease.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, including combat service in Vietnam and his awards include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2015 the Veteran testified by videoconference from the Huntington RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

During his January 2015 Board hearing, the Veteran expressly raised the issue of entitlement to TDIU based on the combination of his service-connected heart and diabetes disabilities.  As the issue of TDIU is part of the pending claim for an increased rating (see Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (holding that a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation)), the Board has jurisdiction over this intrinsic matter and it (along with the related issue of entitlement to special monthly compensation) has accordingly been set out as a separate issue on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In August 2011 the RO granted service connection for coronary artery disease with a rating of 10 percent from August 12, 2003, to October 15, 2010; when the rating was increased to 30 percent.  During his 2015 Board hearing he testified that his heart disease was "a lot worse," and that he is being treated by VA.  See Board Hearing Transcript, pp. 4-5.  Remand for a VA examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (providing that a veteran is entitled to a new examination after a two-year period from the last VA examination to determine the current nature and severity of his service-connected disability).  

Additionally, during his 2015 Board hearing the Veteran requested consideration for a grant of TDIU based on his heart disease in combination with his service-connected diabetes.  See Transcript, p. 3.  He also raised claims of service connection for kidney, colon, and bladder cancer.  See Transcript, p. 5.  In accordance with Rice, the intertwined issue of TDIU should be addressed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  And, as a grant of service connection may impact the pending appeal for TDIU, the claims for service connection for kidney, colon, and bladder cancer are inextricably intertwined and must first be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  On remand the Veteran's VA treatment records dating from December 15, 2010, must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is currently in effect for PTSD rated at 100 percent.  Service connection is also in effect for coronary artery disease rated at 30 percent and diabetes mellitus, type II rated at 20 percent.  The combined rating for the latter two disabilities is 40 percent.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his coronary artery disease disability and his diabetes mellitus, as well as, if appropriate, service-connected disabilities other than his PTSD; as noted above, the Veteran currently has claims of service connection pending for kidney, colon and bladder cancer.  Moreover, as with the TDIU claim, the assignment of higher ratings and/or awards of service connection could affect entitlement to SMC.  As such, these issues are inextricably intertwined and adjudication of the SMC claim also must be deferred pending adjudication of the increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate claims for service connection for kidney cancer, colon cancer, and bladder cancer, entitlement to TDIU and to SMC at the housebound rate.  

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records dating from October 15, 2010.  Any pertinent private medical records identified by the Veteran during the course of the remand should also be obtained, following the receipt of authorization from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the severity of his heart disease, including its affect on his activities of daily living and his ability to work; and first-hand knowledge of the approximate timeframe when his kidney, bladder, and colon problems began.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Then schedule the Veteran for an appropriate VA examination(s) to determine the onset and etiology of his kidney, bladder, and colon cancer; as well as the severity of his service-connected heart disability.  The claims file should be reviewed by the examiner.  All necessary tests should be done, and all findings reported in detail.  

With regard to the Veteran's service-connected heart disease, a laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication; e.g., the left ventricular ejection fraction has been measured and is 50 percent or less; chronic congestive heart failure is present; or there has been more than one episode of congestive heart failure within the last year.  

The examiner is then requested to advise as follows:

A. With regard to the claims for service connection, state whether it is at least as likely as not that any current kidney, bladder, or colon disorder (to include cancer) began during service or is related to any incident of service.  In doing so, the examiner must acknowledge and discuss the Veteran's report as to the onset of these conditions.

B. With regard to the rating claim, unless medically contraindicated, 

i. provide the METs level, determined by exercise testing, at which symptoms of dyspnea, fatigue, angina, dizziness, or syncope result;

ii. report on left ventricular function, to include ejection fraction percentages;

iii. state whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; and

iv. Assess the impact of the Veteran's heart disease on his activities of daily living, including his ability to work.

5.  Then schedule the Veteran for an appropriate VA examination to determine extent, severity and manifestations of his diabetes mellitus.  

The examiner must state whether the disease is productive of peripheral neuropathy of any of his four extremities, as well as other impairment, such as renal or visual.

All necessary tests should be done, and all findings reported in detail.  

6.  Then adjudicate the issues of service connection for kidney, colon, and bladder cancer.  Issue a rating decision and advise the Veteran of his appeal rights if any of these claims for service connection are denied.

7.  Then refer the matter for an opinion, preferably by a physiatrist or a vocational specialist, as to whether the Veteran is able to secure or follow a substantially gainful occupation due to the aggregate impact of his service-connected disabilities (other than his 100 percent rated PTSD) in light of his education, training and work experience; but not his age or the impact of any nonservice-connected conditions.  

8.  Then re-adjudicate appeal, including the intertwined issues of entitlement to TDIU and entitlement to special monthly compensation at the housebound rate.  For all perfected appeals that remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

